DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 18 May 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  Of these, claims 1 and 10 are independent.


Specification/Claim Informality Objections
In each of claims 1 and 10, line 10, “to read data the one of the N storage blocks” should be --to read data in the one of the N storage blocks--.
In claim 8, line 8, “and,” should be deleted (in light of “and” at the end of line 9 and the semicolons demarcating the list of “wherein” clauses in the claim, to improve clarity and readability). 
In claim 8, at the end, “the first set and second set of the four compressed data reading units” should be --the first set of four compressed data reading units and the second set of four compressed data reading units-- (to improve clarity and readability).  
In claim 10, line 6, “and,” should be deleted (in light of “and” in line 14 and the semicolons demarcating the list of “wherein” clauses in the claim, to improve clarity and readability).
In claim 10, at the end, “the compressed data reading unit” should be --the given compressed data reading unit-- (to improve clarity and readability).
In claim 17, at the end of line 8, “and,” should be deleted (in light of “and” at the end of line 10 and the semicolons demarcating the list of “wherein” clauses in the claim, to improve clarity and readability).
In claim 17, at the end, “the first set and second set of the four compressed data reading units” should be --the first set of four compressed data reading units and the second set of four compressed data reading units-- (to improve clarity and readability).  
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5, 8-9 and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In each of claims 4 and 13, “the test data output ports” (plural) lack clear antecedents in the claims and are deemed indefinite.
Claim 5 depends from claim 4, thus is rejected for the same reason(s) above for claim 4.

At the end of each of claims 8 and 17, it is unclear in the claims from what “the first set and second set of the four compressed data reading units are distinct and separate”, e.g., whether the first set and the second set are distinct and separate from another set(s) not recited, or the first set are distinct and separate from the second set, or something else.
In claim 8, it is unclear in the claims whether “a first set of four compressed data reading units” and “a second set of four compressed data reading units” are parts of or different from “compressed data reading units” in parent claim 1.
Claim 9 depends from claim 8, thus is rejected for the same reason(s) above for claim 8.

In claim 14, “the test data output ports” and “the compressed data bus” lack clear antecedents in the claims and are deemed indefinite. 
Claims 15-17 depend from claim 14, thus are rejected for the same reason(s) above for claim 14.

In claim 17, it is unclear in the claims whether “a first set of four compressed data reading units” and “a second set of four compressed data reading units” are parts of or different from “compressed data reading units” in parent claim 10 and “four of the compressed data reading units” in parent claim 14.
In claim 18, “the first set of four compressed data reading units”, “the second set of four compressed data reading units”, “the odd-numbered column I”, “the even-numbered column I”, “the odd-numbered column II” and “the even-numbered column II” lack clear antecedents in the claims and are deemed indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0124436 A1 (“OKAHIRO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OKAHIRO discloses a test circuit for reading compressed data of a memory (e.g., with reference to Figs. 1 and 3-5), wherein the test circuit comprises M storage blocks (e.g., including the blocks BA0L, BA0R, BA1L … BA7R in Fig. 4, thus M=16) divided into multiple storage groups (e.g., including the group BA0L, BA0R, BA2L and BA2R, the group BA1L, BA1R, BA3L and BA3R, etc.), wherein M is an even number [Symbol font/0xB3] 2 (M=16); a given one of the storage groups comprises N storage blocks (e.g., the group BA0L, BA0R, BA2L and BA2R, thus N=4), N being an even number and 2 [Symbol font/0xA3] N [Symbol font/0xA3] M, M being an integral multiple of N (M=16, N=4); 
wherein the test circuit further comprises compressed data reading units (e.g., including 41a-41d and respective 64a-64d in Figs. 4 and 5, to access the compressed data associated with respective 45 in Fig. 4), wherein a given one of the compressed data reading units corresponds to one of the storage groups (e.g., the unit including 41a and 64a in Figs. 4 and 5 corresponds to the group BA0L, BA0R, BA2L and BA2R); 
wherein the given compressed data reading unit is connected to the N storage blocks of the corresponding storage group (e.g., the unit including 41a and 64a in Figs. 4 and 5 is connected to the group BA0L, BA0R, BA2L and BA2R in Fig. 4), the given compressed data reading unit is configured to receive a compressed data reading command and address information regarding one of the N storage blocks (e.g., the command and the address information including the SEL<0> and SEL<1> information in Fig. 5 associated with selectively providing the B2L data to DQ2 at a given time and corresponding to the block BA2L in Fig. 4; also, with reference to CMD, READ and the B2L data on DQ2 in Fig. 2A at a given time), and to read data [in] the one of the N storage blocks (e.g., to read the B2L data in Fig. 2A in the block BA2L in Fig. 4) according to the compressed data reading command and the address information (the command and the address information including the SEL<0> and SEL<1> information in Fig. 5 associated with selectively providing the B2L data to DQ2 at a given time and corresponding to the block BA2L in Fig. 4; also, with reference to CMD, READ and the B2L data on DQ2 in Fig. 2A at a given time), wherein the address information does not comprise information regarding other storage blocks in the N storage blocks (i.e., the address information including the SEL<0> and SEL<1> information in Fig. 5 associated with selectively providing only the B2L data from the block BA2L to DQ2 at a given time is not for providing data from any of the other blocks BA0L, BA0R and BA2R in the same group to DQ2 at that given time; also, with reference to sequential data on DQ2 in Fig. 2A, in which only the B2L data is initially provided to DQ2 at a given time based on its address information).

Regarding claim 2, OKAHIRO discloses the test circuit according to claim 1, wherein the M storage blocks are distributed in at least one odd-numbered column (e.g., an odd column including BA2L, BA2R … BA7R in Fig. 4 viewed sideways) and at least one even-numbered column (e.g., an even column including BA0L, BA0R … BA5R in Fig. 4 viewed sideways), at least one storage block in the odd-numbered column (e.g., BA2L and BA2R in the odd column) and at least one storage block in the even-numbered column (e.g., BA0L and BA0R in the even column) constituting the given storage group (the group BA0L, BA0R, BA2L and BA2R).

Regarding claim 3, OKAHIRO discloses the test circuit according to claim 1, further comprising: test data outputs including a test data output port (e.g., including DQ2 and DQ3 associated with 24 in Figs. 4 and 5) connected to the given compressed data reading unit (including 41a and 64a in Figs. 4 and 5) through a compressed data bus (e.g., including B1 and B2 in Figs. 4 and 5).

Regarding claim 4, OKAHIRO discloses the test circuit according to claim 3, wherein one of the test data output ports (including DQ2 and DQ3 associated with 24 in Figs. 4 and 5) is connected to at least two of the compressed data reading units (e.g., the unit including 41a and 64a, and the unit including 41b and 64b in Figs. 4 and 5) through the compressed data bus (including B1’s and B2’s in Figs. 4 and 5).

Regarding claim 6, OKAHIRO discloses the test circuit according to claim 3, wherein the compressed data bus is an eight-bit bus (e.g., including 4 B1’s and 4 B2’s in Figs. 4 and 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 2005/0265096 A1 (“OBARA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 7, OKAHIRO discloses the test circuit according to claim 3, wherein N is 4 (N=4 in Fig. 4; see also the rejection of claim 1), but does not disclose that M is 32 (instead, OKAHIRO discloses M=16 storage blocks corresponding to the 8 banks in Fig. 4).
However, providing a larger number of banks in a memory was common and well known in the art, in order to efficiently store a larger volume of user data in a single memory.  For example, OBARA teaches such memory including at least 16 banks (e.g., the left half of Fig. 11, in which the lower 8 banks are similar to those in Fig. 4 of OKAHIRO).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide at least 8 additional banks and corresponding peripheral circuits in the memory of OKAHIRO (similar to those in Fig. 4 of OKAHIRO), such that the memory would include at least 16 banks corresponding to at least M=32 storage blocks (with reference to Fig. 4 of OKAHIRO in which each bank BA is divided into two storage blocks), arranged in a manner similar to that of the left half of Fig. 11 of OBARA, with the lower 8 banks therein corresponding to those in Fig. 4 of OKAHIRO, since providing such larger number of banks in a memory was common and well known in the art (as exemplified in OBARA), in order to efficiently store a larger volume of user data in a single memory.

Regarding claim 8, OKAHIRO, as modified above, discloses the test circuit according to claim 7, wherein the 32 storage blocks (e.g., corresponding to the 16 banks in the left half of Fig. 11 of OBARA, with reference to Fig. 4 of OKAHIRO, in the above combination) are distributed in eight rows and four columns, wherein the four columns comprise an odd-numbered column I, an even-numbered column I, an odd-numbered column II, and an even-numbered column II (e.g., when Fig. 11 of OBARA is viewed sideways, with each bank divided into two storage blocks as in Fig. 4 of OKAHIRO also viewed sideways, in the above combination; see Annotated Fig. 11 below, showing 8 rows and 4 columns of storage blocks);
wherein the four storage blocks in the given storage group are distributed in two rows and two columns (see BNK0 and BNK1 in Annotated Fig. 11 below, corresponding to BA2 and BA0 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), wherein the two columns comprise a combination of the odd-numbered column I and the even-numbered column I, or a combination of the odd-numbered column II and the even-numbered column II (see Annotated Fig. 11 below); 
wherein a first set of four compressed data reading units are provided between the odd-numbered column I and the even-numbered column I (e.g., in the left half of Annotated Fig. 11 below, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination); and 
wherein a second set of four compressed data reading units are provided between the odd-numbered column II and the even-numbered column II (e.g., in the right half of Annotated Fig. 11 below, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination), wherein the first set [of four compressed data reding units] and [the] second set of four compressed data reading units are distinct and separate (since they access distinct and separate sets of banks in the left and right halves of Annotate Fig. 11 below, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination).

    PNG
    media_image1.png
    559
    764
    media_image1.png
    Greyscale


Regarding claim 9, OKAHIRO, as modified above, discloses the test circuit according to claim 8, wherein the first set of four compressed data reading units between the odd-numbered column I and the even-numbered column I are connected to a first test data output port by a first eight-bit compressed data bus (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), and the second set of four compressed data reading units between the odd-numbered column II and the even-numbered column II are connected to a second test data output port by a second eight-bit compressed data bus (e.g., in the right half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination).

Regarding claim 5, OKAHIRO, as modified above (with reference to the rejections of claims 7-9 above), discloses the test circuit according to claim 4, wherein the number of the test data output ports is two (e.g., in the left and right halves of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), one of the test data output port (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination) being connected to four of the compressed data reading units (e.g., including 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO, in the above combination) through the compressed data bus (e.g., including B1’s and B2’s in Figs. 4 and 5 of OKAHIRO, in the above combination).

---------------------------
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 6,134,178 A (“YAMAZAKI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 10, OKAHIRO discloses a memory chip (e.g., associated with Fig. 4; also, with reference to Fig. 1), comprising a data read-write bus (e.g., 46 in Fig. 1; also, with reference to paragraph [0030] “The input/output wiring 46 and a path including the comparison circuit 45 and test circuit 40 may be merged into a single common wiring”, implying that 46 may be provided within 50 in Fig. 4) and the test circuit as recited in claim 1 above (see the rejection of claim 1 above).
OKAHIRO does not disclose that the compressed data reading unit is arranged below the data read-write bus on the memory chip.
However, YAMAZAKI suggests providing data buses in layers above circuit elements (e.g., column 10, lines 6-11 “providing these data buses in layers located above … other circuit elements”), so that “the bus width may be widened without increasing the area occupied by the interconnection lines, so that the band width of data transfer may be expanded to be large enough” (column 10, lines 6-11).
Therefore, in view of the above suggestion of YAMAZAKI, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of YAMAZAKI by providing the data read/write bus of OKAHIRO (46 in Fig. 1) above the compressed data reading units of OKAHIRO (within 50 in Fig. 4), i.e., the compressed data reading units (41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO) would be below the data read/write bus (below 46 in Fig. 1 of OKAHIRO), so that the bus width may be widened and the band width of data transfer may be expanded (with reference to YAMAZAKI, column 10, lines 6-11) and the area occupied by the interconnection lines (50 in Fig. 4 of OKAHIRO) may be reduced or need not be increased to accommodate the data read/write bus (with reference to YAMAZAKI, column 10, lines 6-11), thus providing more efficient, higher density memory.

Regarding claim 11, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein the M storage blocks are distributed in at least one odd-numbered column and at least one even-numbered column, at least one storage block in the odd-numbered column and at least one storage block in the even-numbered column constituting the given storage group (see the rejection of claim 2 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 12, OKAHIRO, as modified above, discloses the memory chip according to claim 10, further comprising: test data outputs including a test data output port connected to the given compressed data reading unit through a compressed data bus (see the rejection of claim 3 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 13, OKAHIRO, as modified above, discloses the memory chip according to claim 12, wherein one of the test data output ports is connected to at least two of the compressed data reading units through the compressed data bus (see the rejection of claim 4 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 19, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein the data read-write bus occupies a preset chip area I in the memory chip (e.g., the area occupied by 46 in Fig. 1 of OKAHIRO, provided above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above), and the given compressed data reading unit occupies a preset chip area II in the memory chip (e.g., the area occupied by 41b in Fig. 4 of OKAHIRO), wherein the preset area II is smaller than the preset area I (i.e., the area occupied by 41b in Fig. 4 of OKAHIRO would be smaller than the area occupied by 46 in Fig. 1 of OKAHIRO, above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above).

Regarding claim 20, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein a projection of the given compressed data reading unit on a chip substrate (e.g., the projection of 41b in Fig. 4 of OKAHIRO) is covered by a projection of the data read-write bus on the chip substrate (e.g., covered by the projection of 46 in Fig. 1 of OKAHIRO, provided above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above).

---------------------------
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 6,134,178 A (“YAMAZAKI”) as applied to claim 10 above, and further in view of US 2005/0265096 A1 (“OBARA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 14, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein a test data output port (e.g., with reference to 24 in Fig. 4 of OKAHIRO, in the above combination) being connected to four of the compressed data reading units (e.g., including 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO, in the above combination) through the compressed data bus (e.g., including B1’s and B2’s in Figs. 4 and 5 of OKAHIRO, in the above combination).
OKAHIRO, as modified above, does not disclose that the test data output port is one of two test data output ports.
However, providing a larger number of banks in a memory was common and well known in the art, in order to efficiently store a larger volume of user data in a single memory.  For example, OBARA teaches such memory including at least 16 banks (e.g., the left half of Fig. 11, in which the lower 8 banks are similar to those in Fig. 4 of OKAHIRO).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide at least 8 additional banks and corresponding peripheral circuits in the memory of OKAHIRO (similar to those in Fig. 4 of OKAHIRO), including another test output port (for the right half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways), such that the memory would include at least 16 banks corresponding to at least M=32 storage blocks (with reference to Fig. 4 of OKAHIRO in which each bank BA is divided into two storage blocks), arranged in a manner similar to that of the left half of Fig. 11 of OBARA, with the lower 8 banks therein corresponding to those in Fig. 4 of OKAHIRO, since providing such larger number of banks in a memory was common and well known in the art (as exemplified in OBARA), in order to efficiently store a larger volume of user data in a single memory.

Regarding claim 15, OKAHIRO, as modified above, discloses the memory chip according to claim 14, wherein the compressed data bus is an eight-bit bus (see the rejection of claim 6 above, which recites substantially the same limitations, as it reads on OKAHIRO, as modified above).

Regarding claim 16, OKAHIRO, as modified above, discloses the memory chip according to claim 14, wherein M is 32 (with reference to the rejection of claim 14 above), and N is 4 (N=4 in Fig. 4 of OKAHIRO; see also the rejection of claim 1).

Regarding claim 17, OKAHIRO, as modified above, discloses the memory chip according to claim 16, wherein the 32 storage blocks (with reference to the rejection of claim 14 above) are distributed in eight rows and four columns, wherein the four columns comprise an odd-numbered column I, an even-numbered column I, an odd-numbered column II, and an even-numbered column II (e.g., when Fig. 11 of OBARA is viewed sideways, with each bank divided into two storage blocks as in Fig. 4 of OKAHIRO also viewed sideways, in the above combination; see Annotated Fig. 11 above, showing 8 rows and 4 columns of storage blocks); 
wherein the four storage blocks in the given storage group are distributed in two rows and two columns (see BNK0 and BNK1 in Annotated Fig. 11 above, corresponding to BA2 and BA0 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), wherein the two columns comprise a combination of the odd-numbered column I and the even-numbered column I, or a combination of the odd-numbered column II and the even-numbered column II (see Annotated Fig. 11 above); 
wherein a first set of four compressed data reading units are provided between the odd-numbered column I and the even-numbered column I (e.g., in the left half of Annotated Fig. 11 above, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination); and 
wherein a second set of four compressed data reading units are provided between the odd-numbered column II and the even-numbered column II (e.g., in the right half of Annotated Fig. 11 above, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination), wherein the first set and second set of the four compressed data reading units are distinct and separate (since they access distinct and separate sets of banks in the left and right halves of Annotate Fig. 11 above, with reference to 41a-41d and respective 64a-64d in Figs. 4 and 5 of OKAHIRO viewed sideways, in the above combination).

Regarding claim 18, OKAHIRO, as modified above (with reference to the rejection of claim 16 above), discloses the memory chip according to claim 10, wherein the first set of four compressed data reading units between the odd-numbered column I and the even-numbered column I are connected to a first test data output port by a first eight-bit compressed data bus (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), and the second set of four compressed data reading units between the odd-numbered column II and the even-numbered column II are connected to a second test data output port by a second eight-bit compressed data bus (e.g., in the right half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination).


Response to Arguments
Applicant’s arguments in Remarks, filed 18 May 2022, have been considered.
In response to the specific arguments (starting at the bottom half of page 9 through the top of page 10 of Remarks) pertaining to the applicant’s amendment, the address information is given a broadest reasonable interpretation to include the SEL<0> and SEL<1> information in Fig. 5 associated with selectively providing data from only one of the blocks in a storage group to DQ2/DQ3 in Figs. 4 and 5 at a given time.  
For example, the address information including the SEL<0> and SEL<1> information in Fig. 5 associated with selectively providing only the B2L data from the block BA2L to DQ2 at a given time is not for providing data from any of the other blocks BA0L, BA0R and BA2R in the same group to DQ2 at that given time (also, with reference to sequential data on DQ2 in Fig. 2A, in which only the B2L data is initially provided to DQ2 at a given time based on its address information).  See also the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824